        Case 2:19-cr-00642-VAP Document 38 Filed 12/05/19 Page 1 of 2 Page ID #:227
 Instructions

      AO 436
    (Rev. 04/13)                        ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS
Read Instructions.                                      AUDIO RECORDING ORDER
1. NAME                                                                                2. PHONE NUMBER                      3. EMAIL ADDRESS
Elisa Fernandez                                                                        (213) 894-7383                       Elisa.Fernandez@usdoj.gov
4. MAILING ADDRESS                                                                     5. CITY                              6. STATE            7. ZIP CODE
312 N. Spring street Suite 1500                                                        Los Angeles                          CA                  90012
8. CASE NUMBER                             9. CASE NAME                                                   DATES OF PROCEEDINGS
CR 19-642-VAP                              US v. Imaad Shah Zuberi                     10. FROM 10/22/2019           11. TO 10/30/2019
12. PRESIDING JUDGE                                                                                     LOCATION OF PROCEEDINGS
Honorable Virginia A Phillips                                                          13. CITY Los Angeles          14. STATE CA

                                                                           15. ORDER FOR
G     APPEAL                               G   CRIMINAL                            G   CRIMINAL JUSTICE ACT                  G   BANKRUPTCY
G     NON-APPEAL                           G   CIVIL                               G   IN FORMA PAUPERIS                     G   OTHER (Specify)

              16. AUDIO RECORDING REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which duplicate recordings are requested.)
                PORTION (S)                                  DATE(S)                               PORTION(S)                             DATE(S)
G     VOIR DIRE                                                                        G   TESTIMONY (Specify Witness)
G     OPENING STATEMENT (Plaintiff)
G     OPENING STATEMENT (Defendant)
G     CLOSING ARGUMENT (Plaintiff)                                                     G   PRE-TRIAL PROCEEDING (Specify)
G     CLOSING ARGUMENT (Defendant)
G     OPINION OF COURT
G     JURY INSTRUCTIONS                                                                G   OTHER (Specify)
G     SENTENCING                                                                       Audio of the Arraignment
G     BAIL HEARING

                                                                              17. ORDER
                                                                                      NO. OF COPIES REQUESTED                              COSTS
G     DUPLICATE TAPE(S) FOR PLAYBACK ON A STANDARD
      CASSETTE RECORDER
G     RECORDABLE COMPACT DISC - CD                                                                      1
G     ELECTRONIC FILE (via email, digital download, or other Judicial Conference
      Approved Media)

                                                                                                       ESTIMATE TOTAL                       0.00

             CERTIFICATION (18. & 19.) By signing below, I certify that I will pay all charges (deposit plus additional) upon completion of the order.
18. SIGNATURE                                                                                                               19. DATE
                                                                                                                            12/4/2019

PROCESSED BY                                                                                                                PHONE NUMBER


                                                     DATE                BY
ORDER RECEIVED                                                                                    DEPOSIT PAID


DEPOSIT PAID                                                                                     TOTAL CHARGES
                                                                                                                                            0.00

TAPE / CD DUPLICATED (if applicable)                                                              LESS DEPOSIT
                                                                                                                                            0.00

ORDERING PARTY NOTIFIED
                                                                                                 TOTAL REFUNDED
TO PICK UP TAPE/CD (if applicable)


PARTY RECEIVED AUDIO RECORDING                                                                     TOTAL DUE
                                                                                                                                            0.00

                                      DISTRIBUTION:                COURT COPY              ORDER RECEIPT         ORDER COPY

          Print                           Save As...                                                                                               Reset
            Case 2:19-cr-00642-VAP Document 38 Filed 12/05/19 Page 2 of 2 Page ID #:228
Back to form

   AO 436
 (Rev. 04/13)                                            INSTRUCTIONS
                                                            GENERAL

 Use. Use this form to order duplicate audio recordings of proceedings. Complete a separate order form for each case number for
 which audio recordings are ordered.

 Completion. Complete Items 1-19. Do not complete shaded areas which are reserved for the court’s use.

 Order Copy. Keep a copy for your records.

 Mailing or Delivering to the Court. Mail or deliver two copies to the Office of the Clerk of Court.

 Deposit Fee. For orders of 20 or more audio recordings, the court will notify you of the amount of the required deposit fee which
 may be mailed or delivered to the court. Upon receipt of the deposit, the court will process the order.

 Delivery Time. Delivery time is computed from the date of receipt of the deposit fee (if requested, otherwise computed from the
 court’s receipt date).

 Completion of Order. The court will notify you when the audio recordings are completed.

 Balance Due. If the deposit fee was insufficient to cover all charges, the court will notify you of the balance due which must be
 paid prior to receiving the completed order.


                                                            SPECIFIC

 Items 1-19.    These items should always be completed.

 Item 8.        Only one case number may be listed per order.

 Item 15.       Place an “X” in each box that applies.

 Item 16.       Check specific portion(s) and list specific date(s) of the proceedings for which a copy is requested.

 Item 17.       Place an “X” in each box that applies. Indicate the number of additional copies ordered.

 Item 18.       Sign in this space to certify that you will pay all charges upon completion of the order. (This includes the deposit
                plus any additional charges.)

 Item 19.       Enter the date of signing.

 Shaded Area. Reserved for the court’s use.
